DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-3, 6-7, and 11-14 are pending. Claims 4-5, and 8-10 are canceled. Amendment has overcome rejection of claim 2 under 35 USC 112(b). Applicant’s amendment has overcome rejections of claim 1-3, 6-7 and 14 under 35 USC 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The limitation “a first heating device for heating and melting the metal in the first crucible” in claim 1 recites a substitute for “means” that is a generic placeholder (device); the generic placeholder is modified by functional language (heating, for heating and melting the metal in the first crucible), and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Paragraph [0021] of the present disclosure provides a first heating device which is a high-frequency heating coil which is wound around the first crucible. Paragraph [0024] identifies a heating coil as the first heating device. Paragraph [0069] suggests a high frequency heating coil as a first heating device. As all structures the specification provide include a heating coil as the first heating device, the limitation “a first heating device for heating and melting the metal in the first crucible” will be interpreted as a device comprising a heating coil. This interpretation encompasses induction heating. A heating coil is sufficient structure to perform the claimed function.
The limitation “a second heating device for heating the second crucible” in claim 1 recites a substitute for “means” that is a generic placeholder (device); the generic placeholder is modified by functional language (heating, for heating the second crucible), and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Paragraph [0021] of the specification discloses a second heating device which is a high-frequency heating coil  that is wound around indirect heating carbon, positioned around the second crucible. Paragraph [0024] of the present disclosure identifies a heating coil itself as the second heating device. As all structures the specification provide include a heating coil as a component of the second heating device, or the second heating device itself, the limitation “a second heating device for heating the second crucible” will be interpreted as a device comprising a heating coil. This interpretation encompasses induction heating. A heating coil is sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is not clear if “an other end of the introduction pipe” refers to the “other end” introduced in claim 1, is intended to introduce some different “other end”, or either.
Regarding claim 11, it is not clear if “the other end” recited in the last line of claim 11 refers to the “other end” introduced in claim 1 on which claim 11 depends or refers to the “other end” introduced in claim 11 or if the two other ends are the same other end.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant remarks on how amended claims address indefiniteness issues under 35 USC 112(b). Though the amendment does resolve previously set forth indefiniteness issues, the amendment introduces new uncertainty issues regarding the claimed “other end” in dependent claims 6 and 11.
Applicant’s amendment has overcome rejections under 35 USC 103 upon addition of the limitation “wherein a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of an other end of the introduction pipe” though for the reasons given in the office action dated August 16, 2022 with respect to originally presented claim 11 and not for the reasons argued by applicant. Note that independent claim 1 does not recite all limitations of originally presented claims 4 and 8 as originally presented claim 4 recited “The metal powder production apparatus according to claim 2” and claim 8 as originally presented recited “The metal powder production apparatus according to claim 6”. Claim 1 as currently presented does not incorporate some positional relationship between the claimed “other end” and the second crucible as required of originally presented claims 4 and 8, though claim 1 does at least comprise the limitations which rendered claim 11 as originally presented allowable over the prior art.

Allowable Subject Matter
Claims 1-3, 7, and 12-14  are allowed.
Claims 6 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 as amended recites “wherein a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of an other end of the introduction pipe”. In addition to the limitations originally presented, claim 1 now requires a portion having a lowest portion in a flow path in the introduction pipe be lower than some “other end” of that same end of the introduction pipe having both a first end and the other end. The addition of the limitation “wherein a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of an other end of the introduction pipe” therefore defines over the prior art for at least the reasons given in the “Allowable Subject Matter” section of the office action dated August 16, 2022 with respect to dependent claim 11.
Claims 2-3, 7, and 12-14  depend on claim 1; therefore, claims 2-3, 7, and 12-14   incorporate the limitation “wherein a level of a lowest portion having a lowest level in a flow path in the introduction pipe is lower than a level of an other end of the introduction pipe” and define over the prior art for at least the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736